—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered November 21, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a 10-count indictment, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and waived his right to appeal. He was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 4V2 to 9 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s thorough brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.